Electronically Filed
                                                               Supreme Court
                                                               SCWC-30115
                                                               01-DEC-2010
                                                               08:42 AM

                              NO. SCWC-30115

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


             DAVID KERSH, Petitioner/Plaintiff-Appellant,

                                     vs.

              FRANCIS T. O’BRIEN and RANDALL Y. K. CHAR,
                   Respondents/Defendants-Appellees.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CIVIL NO. 06-1-2208)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
              (By: Nakayama, Acting C.J., for the court1)

            Petitioner/plaintiff-appellant David Kersh’s

application for writ of certiorari, filed on November 8, 2010, is

hereby rejected.

            DATED: Honolulu, Hawaiʻi, December 1, 2010.

                                    FOR THE COURT:

                                    /s/ Paula A. Nakayama

                                    Acting Chief Justice




      1
        Considered by: Nakayama, Acting C.J., Acoba and Duffy, JJ., and
Circuit Judge Ahn, in place of Recktenwald, C.J., recused, and Circuit Judge
Garibaldi, assigned by reason of vacancy.